Edwards, P. J.,
The following is the return of service on one of the above-named defendants:
“And on the same day (24 October, 1924) I served the within summons on the within named Ella Manchester in Scranton, Lackawanna County, Penna., by handing a true and attested copy of the within summons to an adult member of her family, to wit, her husband, H. C. Manchester, and made known to him the contents thereof. So answers, Jim Reap, sheriff, per William J. Geiger, deputy.”
The Act of July 9, 1901, P. L. 614, regulating the service of process, provides for the service of summons, inter alia, as follows: (a) By handing a true and attested copy of the summons to the defendant personally; (b) by handing a true and attested copy of the summons to an adult member of the defendant’s family at his dwelling-house; or (c) by handing a true and attested copy of the summons at his (or her) place of residence, to an adult member of the family with which he (or she) resides.
As will be noticed, the summons in the present case was served on the husband as an adult member of the wife’s family, without stating whether or not it was served at her dwelling-house or at her place of residence. It might have been served by handing a copy to the husband on the street, or in New York City, or elsewhere.
Now, Jan. 5, 1925, rule absolute and the service of the summons on Ella J. Manchester is stricken off.
From William A. Wilcox, Scranton, Pa.